DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 17, 2019, October 6, 2019 and June 19, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the aerosol" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-27, 36 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bosua (2014/0008457) in view of Handyside (2933093) and/or Gabel et al. (5795626) and Sendo (2009/0057443).

In reference to claim 19, Bosua discloses an air/fluid cleaning apparatus, comprising: a compressed air/fluid source (14), wherein the compressed air source is capable of delivering pressurized air (see abstract and paragraphs 30 and 36), a guide (at 2 or at 9/10) coupled to the steam source (at 30); and a rotatable opening (opening within 12, generally indicated as 46 as seen in Figure 5) coupled to the guide (Figure 5), the rotatable opening in fluid communication with the air source (paragraph 36), wherein a portion of the opening is angled (i.e. at 12 or at 50 as seen in Figure 1 or at 17 or at 18 as seen in Figure 5) such that, during use, air is ejected at an oblique angle (see airflow exiting outlet 20 and is generally indicated as a helical or manner line as seen in Figure 1) from an outlet (20) of the opening relative to a center of the opening (paragraph 3), and wherein, during use, the air rotates the opening (paragraph 33), but lacks, using a steam source (instead of compressed air) capable of delivering pressurized steam and specifically disclosing that the opening is rigid. However, the examiner notes that or that said compressed air/"gas”/fluid may be replaced with steam (Column 6, lines 30-36). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the compressed air, of Bosua, with the known technique of providing pressurized steam, as taught by Handyside and/or Gabel et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively removes material, cleanses, treats and sterilizes various surfaces to be cleaned. And, Sendo teaches that it is old and well known in the art to form a rotating fluid holding conduit (at element 12 or at passages 18 within element 14) from a rigid material (Paragraph 65). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material used for the conduit, of Bosua, with the known technique of providing a rigid conduit, as taught by Sendo, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having increased resistance to pressure and the operational durability thereby extending the useful life of the device. 


In reference to claim 21, Bosua discloses that a size of the outlet of the opening is “about” 1 mm (note; 3mm is considered as being “about” 1mm, see paragraph 32). In addition, inner diameter (46) forms the opening and in Figure 1 (which is annotated below) the outlet (20) is reduced from the inner diameter (46). Thus, further reducing the 3mm such that the outlet is even closer to being “about 1mm”. Finally, the applicant fails to provide any criticality in having the outlet of the opening being “about 1mm” or that this particular range/size provides any Unexpected Result, and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could form the size of the outlet from any size including a size being “about 1mm” depending on the particular needs of the user. For example, one could increase or decrease the size of the outlet depending on the exit pressure desired for removing a particular material from the surface being cleaned. 

[AltContent: arrow][AltContent: textbox (Reduced portions of (12) which reduce the 3mm inner diameter (at 46) to an even smaller number, thus being even closer to being “about 1mm” )][AltContent: arrow]
    PNG
    media_image1.png
    313
    253
    media_image1.png
    Greyscale

In reference to claim 22, Bosua discloses that the outlet of the opening is chamfered (see figure below). 
[AltContent: arrow][AltContent: textbox (Chamfer)]
[AltContent: arrow][AltContent: arc][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    173
    189
    media_image2.png
    Greyscale

[AltContent: textbox (Chamfer angle)]



In reference to claim 23, Gabel et al. discloses that a shape of the outlet of the opening can be formed as a rectangle (Column 14, Lines 30-34). 


In reference to claim 25, Handyside discloses a hose (18/7) coupled between the steam source and the guide, wherein the hose comprises a flexible portion (18) and a substantially solid portion (7, Figure 1). Gabel et al. also show a hose (21) coupled between the steam source and the guide, wherein the hose comprises a flexible portion (21) and a substantially solid portion (see figure below).

[AltContent: arrow][AltContent: textbox (Solid portion)]
    PNG
    media_image3.png
    357
    824
    media_image3.png
    Greyscale


In reference to claim 26, Handyside discloses a hose (7/18) coupled between the steam source and the guide, wherein the hose comprises a handle (at 16 or as the handle portion extending between 18 and 7 as seen in Figure 1). Gabel et al. also show a hose (21) coupled between the steam source and the guide, wherein the hose comprises a handle (at 28 or at 23, Figure 1).

In reference to claim 27, Handyside discloses a hose (7/18) connected to the guide, wherein the hose is coupled (at 7) to the steam source (1, Figure 1). Gabel et al. also show a hose (21) connected to the guide, wherein the hose is coupled to the steam source (3, Figure 1).

In reference to claim 36, Bosua discloses an air/fluid cleaning spray nozzle, comprising: an opening (opening within 12) in fluid communication with an air/fluid source, wherein a portion of the opening is angled (i.e. at 12 or at 50 as seen in Figure 1 or at 17 or at 18 as seen in Figure 5), and wherein, during use, sufficient force is produced by the  reservoir (1) in fluid communication with the opening (opening of 38) wherein ejection of steam from the outlet of the opening creates a negative pressure in the reservoir such that medium is drawn from the supplemental reservoir into the opening and a controller (at 15 or formed as the user) in communication with the steam source and the reservoir, wherein the controller controls the flow of steam and/or medium to the opening (Column 2, Lines 30-39). In addition, Gabel et al. also teach that it is old and well known to use various types of "gases”/fluids for cleaning a surface, wherein the "gas”/fluid is formed or that said compressed air/"gas”/fluid may be replaced with steam (Column 6, lines 30-36) and further includes a reservoir (3) in fluid communication with the opening (opening of 24 or 8) wherein ejection of steam from the outlet of the opening creates a negative pressure in the reservoir such that medium is drawn from the supplemental reservoir into the opening and a controller (at 22 or formed as the user) in communication with the steam source and the reservoir, wherein the controller controls the flow of steam and/or medium to the opening (Column 11, lines 28-36). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the compressed air, of Bosua, with the known technique of providing pressurized steam, the reservoir and the controller, as taught by Handyside and/or Gabel et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively removes material, cleanses, treats and sterilizes various surfaces to be cleaned. And, Sendo teaches that it is old and well known in the art to form a rotating fluid holding conduit (at element 12 or at passages 18 within element 14) from a rigid material (Paragraph 65). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material used for the conduit, of Bosua, with the known technique of providing a rigid conduit, as taught by Sendo, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having increased resistance to pressure and the operational durability thereby extending the useful life of the device. 

.  

Claims 28-30, 32, 34 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bosua (2014/0008457) in view of Handyside (2933093) and/or Gabel et al. (5795626).

In reference to claim 28, Bosua discloses a method for cleaning a material, comprising providing an air/fluid source (14) connected to a spray nozzle (2 or 12), the spray nozzle comprising an angled opening (opening within 12), providing pressurized fluid (14) through an outlet (20) of the angled opening of the spray nozzle to generate a sufficient force to rotate the angled opening to deliver pressurized fluid from the opening to a material (material within 9); and removing debris from the material (see abstract), but lacks, using a steam source (instead of compressed air). However, the examiner notes that Bosua does teach that the compressed air can be replaced with other fluids/liquids (note; the fluid/air could be formed from “liquids of all kinds…” paragraphs 3 and 30). In addition, Handyside teaches that it is old and well known in the art to provide a spraying device (Figure 1) having nozzles (38) for distributing a liquid (Column 1, Lines 27-32) onto a surface being cleaned (i.e. inner surface of 9), wherein said liquid may be formed as pressurized (from pump 13) steam (Column 4, Lines 17-29). In addition, Gabel et al. also teach that it is old and well known to use various types of "gases”/fluids for cleaning a surface, wherein the "gas”/fluid is formed as compressed air (which is taught by Bosua, see abstract) or that said compressed air/"gas”/fluid may be replaced with  more advantageous and versatile device which more effectively removes material, cleanses, treats and sterilizes various surfaces to be cleaned. 

In reference to claim 29, Handyside discloses that the steam is pressurized (with “high pressure pump 13”, see Column 2, Lines 30-39 and Figure 1). Gabel et al. also disclose that the steam is pressurized (Column 6, Lines 30-45).

In reference to claim 30, Handyside discloses that aerosol (i.e. sterilizing agent, Column 4, Lines 23-29) is delivered at an oblique angle relative to the center of the opening (when combined with Bosua). Gabel et al. also disclose an aerosol (i.e. charged particles, Column 4, Lines 18533) is delivered at an oblique angle relative to the center of the opening because various (when combined with Bosua). 

In reference to claim 32, Bosua discloses that the debris comprises dirt and/or hair (see abstract). 

In reference to claim 34, Bosua as modified by the prior art disclose that coupling the spray nozzle to the steam source comprises threading (at 30) the spray nozzle (2) onto 

In reference to claim 35, Bosua discloses that the spray nozzle is coupled to a hose (i.e. “cleaning equipment”, paragraph 41, which would be a hose as taught by Handyside or Gabel et al., see Figure 1 in all references), and Handyside shows coupling the hose to the steam source (at 7 or 12, Figure 1). 

Claim 31, is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bosua (2014/0008457) in view of Handyside (2933093) and/or Gabel et al. (5795626) and Sendo (2009/0057443).

In reference to claim 31, Bosua discloses the claimed invention as previously mentioned above, but lack, forming the angled conduit as a rigid conduit. However, Sendo teaches that it is old and well known in the art to form a rotating fluid holding conduit (at element 12 or at passages 18 within element 14) from a rigid material (Paragraph 65). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material used for the conduit, of Bosua, with the known technique of providing a rigid conduit, as taught by Sendo, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having increased resistance to pressure and the operational durability thereby extending the useful life of the device.

Claim 33, is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bosua (2014/0008457) in view of Handyside (2933093) and/or Gabel et al. (5795626), further in view of Hasegawa (6883732) and/or Dicioccio (2003/0182755).

In reference to claim 33, Bosua discloses the claimed invention as previously mentioned above, but lack, the material comprises material from a vehicle interior. However, Hasegawa teaches that it is old and well known in the art to use a sprayer (6, similar to the sprayer of Bosua) for removing material from a vehicle interior (Column 3, Lines 29-40). In addition, Dicioccio teaches that it is old and well known in the art to use a sprayer (6) for cleaning a material within vehicle interior (paragraph 6). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material used for the device, of Bosua, with the known technique of method of removing material from a vehicle interior, as taught by Hasegawa and/or Dicioccio, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which can more easily and effectively clean and remove material from hard to reach irregularly shaped surfaces. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723